
	
		II
		110th CONGRESS
		1st Session
		S. 449
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Biden (for himself,
			 Mr. McConnell, Mr. Menendez, Mrs.
			 Murray, and Mr. Specter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime
		  Control and Safe Streets Act of 1968 to provide standards and procedures to
		  guide both State and local law enforcement agencies and law enforcement
		  officers during internal investigations, interrogation of law enforcement
		  officers, and administrative disciplinary hearings, to ensure accountability of
		  law enforcement officers, to guarantee the due process rights of law
		  enforcement officers, and to require States to enact law enforcement
		  discipline, accountability, and due process laws.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Law Enforcement
			 Discipline, Accountability, and Due Process Act of
			 2007.
		2.Findings and
			 declaration of purpose and policy
			(a)FindingsCongress finds that—
				(1)the rights of law enforcement officers to
			 engage in political activity or to refrain from engaging in political activity,
			 except when on duty, or to run as candidates for public office, unless such
			 service is found to be in conflict with their service as officers, are
			 activities protected by the first amendment of the United States Constitution,
			 as applied to the States through the 14th amendment of the United States
			 Constitution, but these rights are often violated by the management of State
			 and local law enforcement agencies;
				(2)a significant lack of due process rights of
			 law enforcement officers during internal investigations and disciplinary
			 proceedings has resulted in a loss of confidence in these processes by many law
			 enforcement officers, including those unfairly targeted for their labor
			 organization activities or for their aggressive enforcement of the laws,
			 demoralizing many rank and file officers in communities and States;
				(3)unfair treatment of officers has
			 potentially serious long-term consequences for law enforcement by potentially
			 deterring or otherwise preventing officers from carrying out their duties and
			 responsibilities effectively and fairly;
				(4)the lack of labor-management cooperation in
			 disciplinary matters and either the perception or the actuality that officers
			 are not treated fairly detrimentally impacts the recruitment of and retention
			 of effective officers, as potential officers and experienced officers seek
			 other careers, which has serious implications and repercussions for officer
			 morale, public safety, and labor-management relations and strife and can affect
			 interstate and intrastate commerce, interfering with the normal flow of
			 commerce;
				(5)there are serious implications for the
			 public safety of the citizens and residents of the United States which
			 threatens the domestic tranquility of the United States because of a lack of
			 statutory protections to ensure—
					(A)the due process and political rights of law
			 enforcement officers;
					(B)fair and thorough internal investigations
			 and interrogations of and disciplinary proceedings against law enforcement
			 officers; and
					(C)effective procedures for receipt, review,
			 and investigation of complaints against officers, fair to both officers and
			 complainants; and
					(6)resolving these disputes and problems and
			 preventing the disruption of vital police services is essential to the
			 well-being of the United States and the domestic tranquility of the
			 Nation.
				(b)Declaration of
			 policyCongress declares that
			 it is the purpose of this Act and the policy of the United States to—
				(1)protect the due process and political
			 rights of State and local law enforcement officers and ensure equality and
			 fairness of treatment among such officers;
				(2)provide continued police protection to the
			 general public;
				(3)provide for the general welfare and ensure
			 domestic tranquility; and
				(4)prevent any impediments to the free flow of
			 commerce, under the rights guaranteed under the United States Constitution and
			 Congress’ authority thereunder.
				3.Discipline,
			 accountability, and due process of officers
			(a)In
			 generalPart H of title I of
			 the Omnibus Crime Control and Safe Streets Act
			 of 1968 (42 U.S.C. 3781 et seq.) is amended
			 by adding at the end the following:
				
					820.Discipline,
				accountability, and due process of State and local law enforcement
				officers
						(a)DefinitionsIn this section:
							(1)Disciplinary
				actionThe term
				disciplinary action means any adverse personnel action, including
				suspension, reduction in pay, rank, or other employment benefit, dismissal,
				transfer, reassignment, unreasonable denial of secondary employment, or similar
				punitive action taken against a law enforcement officer.
							(2)Disciplinary
				hearingThe term
				disciplinary hearing means an administrative hearing initiated by
				a law enforcement agency against a law enforcement officer, based on an alleged
				violation of law, that, if proven, would subject the law enforcement officer to
				disciplinary action.
							(3)Emergency
				suspensionThe term
				emergency suspension means the temporary action by a law
				enforcement agency of relieving a law enforcement officer from the active
				performance of law enforcement duties without a reduction in pay or benefits
				when the law enforcement agency, or an official within that agency, determines
				that there is probable cause, based upon the conduct of the law enforcement
				officer, to believe that the law enforcement officer poses an immediate threat
				to the safety of that officer or others or the property of others.
							(4)InvestigationThe term investigation—
								(A)means an action taken to determine whether
				a law enforcement officer violated a law by a public agency or a person
				employed by a public agency, acting alone or in cooperation with or at the
				direction of another agency, or a division or unit within another agency,
				regardless of a denial by such an agency that any such action is not an
				investigation; and
								(B)includes—
									(i)asking questions of any other law
				enforcement officer or non-law enforcement officer;
									(ii)conducting observations;
									(iii)reviewing and evaluating reports, records,
				or other documents; and
									(iv)examining physical evidence.
									(5)Law enforcement
				officerThe terms law
				enforcement officer and officer have the meaning given the
				term law enforcement officer in section 1204, except the term does
				not include a law enforcement officer employed by the United States, or any
				department, agency, or instrumentality thereof.
							(6)Personnel
				recordThe term
				personnel record means any document, whether in written or
				electronic form and irrespective of location, that has been or may be used in
				determining the qualifications of a law enforcement officer for employment,
				promotion, transfer, additional compensation, termination or any other
				disciplinary action.
							(7)Public agency
				and law enforcement agencyThe terms public agency and
				law enforcement agency each have the meaning given the term
				public agency in section 1204, except the terms do not include the
				United States, or any department, agency, or instrumentality thereof.
							(8)Summary
				punishmentThe term
				summary punishment means punishment imposed—
								(A)for a violation of law that does not result
				in any disciplinary action; or
								(B)for a violation of law that has been
				negotiated and agreed upon by the law enforcement agency and the law
				enforcement officer, based upon a written waiver by the officer of the rights
				of that officer under subsection (i) and any other applicable law or
				constitutional provision, after consultation with the counsel or representative
				of that officer.
								(b)Applicability
							(1)In
				generalThis section sets
				forth the due process rights, including procedures, that shall be afforded a
				law enforcement officer who is the subject of an investigation or disciplinary
				hearing.
							(2)NonapplicabilityThis section does not apply in the case
				of—
								(A)an investigation of specifically alleged
				conduct by a law enforcement officer that, if proven, would constitute a
				violation of a statute providing for criminal penalties; or
								(B)a nondisciplinary action taken in good
				faith on the basis of the employment related performance of a law enforcement
				officer.
								(c)Political
				activity
							(1)Right to engage
				or not to engage in political activityExcept when on duty or acting in an
				official capacity, a law enforcement officer shall not be prohibited from
				engaging in political activity or be denied the right to refrain from engaging
				in political activity.
							(2)Right to run
				for elective officeA law
				enforcement officer shall not be—
								(A)prohibited from being a candidate for an
				elective office or from serving in such an elective office, solely because of
				the status of the officer as a law enforcement officer; or
								(B)required to resign or take an unpaid leave
				from employment with a law enforcement agency to be a candidate for an elective
				office or to serve in an elective office, unless such service is determined to
				be in conflict with or incompatible with service as a law enforcement
				officer.
								(3)Adverse
				personnel actionAn action by
				a public agency against a law enforcement officer, including requiring the
				officer to take unpaid leave from employment, in violation of this subsection
				shall be considered an adverse personnel action within the meaning of
				subsection (a)(1).
							(d)Effective
				procedures for receipt, review, and investigation of complaints against law
				enforcement officers
							(1)Complaint
				processNot later than 1 year
				after the effective date of this section, each law enforcement agency shall
				adopt and comply with a written complaint procedure that—
								(A)authorizes persons from outside the law
				enforcement agency to submit written complaints about a law enforcement officer
				to—
									(i)the law enforcement agency employing the
				law enforcement officer; or
									(ii)any other law enforcement agency charged
				with investigating such complaints;
									(B)sets forth the procedures for the
				investigation and disposition of such complaints;
								(C)provides for public access to required
				forms and other information concerning the submission and disposition of
				written complaints; and
								(D)requires notification to the complainant in
				writing of the final disposition of the complaint and the reasons for such
				disposition.
								(2)Initiation of
				an investigation
								(A)In
				generalExcept as provided in
				subparagraph (B), an investigation based on a complaint from outside the law
				enforcement agency shall commence not later than 15 days after the receipt of
				the complaint by—
									(i)the law enforcement agency employing the
				law enforcement officer against whom the complaint has been made; or
									(ii)any other law enforcement agency charged
				with investigating such a complaint.
									(B)ExceptionSubparagraph (A) does not apply if—
									(i)the law enforcement agency determines from
				the face of the complaint that each allegation does not constitute a violation
				of law; or
									(ii)the complainant fails to comply
				substantially with the complaint procedure of the law enforcement agency
				established under this section.
									(3)Complainant or
				victim conflict of interestThe complainant or victim of the alleged
				violation of law giving rise to an investigation under this subsection may not
				conduct or supervise the investigation or serve as an investigator.
							(e)Notice of
				investigation
							(1)In
				generalAny law enforcement
				officer who is the subject of an investigation shall be notified of the
				investigation 24 hours before the commencement of questioning of such officer
				or to otherwise being required to provide information to an investigating
				agency.
							(2)Contents of
				noticeNotice given under
				paragraph (1) shall include—
								(A)the nature and scope of the
				investigation;
								(B)a description of any allegation contained
				in a written complaint;
								(C)a description of each violation of law
				alleged in the complaint for which suspicion exists that the officer may have
				engaged in conduct that may subject the officer to disciplinary action;
				and
								(D)the name, rank, and command of the officer
				or any other individual who will be conducting the investigation.
								(f)Rights of law
				enforcement officers prior to and during questioning incidental to an
				investigationIf a law
				enforcement officer is subjected to questioning incidental to an investigation
				that may result in disciplinary action against the officer, the following
				minimum safeguards shall apply:
							(1)Counsel and
				representation
								(A)In
				generalAny law enforcement
				officer under investigation shall be entitled to effective counsel by an
				attorney or representation by any other person who the officer chooses, such as
				an employee representative, or both, immediately before and during the entire
				period of any questioning session, unless the officer consents in writing to
				being questioned outside the presence of counsel or representative.
								(B)Private
				consultationDuring the
				course of any questioning session, the officer shall be afforded the
				opportunity to consult privately with counsel or a representative, if such
				consultation does not repeatedly and unnecessarily disrupt the questioning
				period.
								(C)Unavailability
				of counselIf the counsel or
				representative of the law enforcement officer is not available within 24 hours
				of the time set for the commencement of any questioning of that officer, the
				investigating law enforcement agency shall grant a reasonable extension of time
				for the law enforcement officer to obtain counsel or representation.
								(2)Reasonable
				hours and timeAny
				questioning of a law enforcement officer under investigation shall be conducted
				at a reasonable time when the officer is on duty, unless exigent circumstances
				compel more immediate questioning, or the officer agrees in writing to being
				questioned at a different time, subject to the requirements of subsections (e)
				and paragraph (1).
							(3)Place of
				questioningUnless the
				officer consents in writing to being questioned elsewhere, any questioning of a
				law enforcement officer under investigation shall take place—
								(A)at the office of the individual conducting
				the investigation on behalf of the law enforcement agency employing the officer
				under investigation; or
								(B)the place at which the officer under
				investigation reports for duty.
								(4)Identification
				of questionerBefore the
				commencement of any questioning, a law enforcement officer under investigation
				shall be informed of—
								(A)the name, rank, and command of the officer
				or other individual who will conduct the questioning; and
								(B)the relationship between the individual
				conducting the questioning and the law enforcement agency employing the officer
				under investigation.
								(5)Single
				questionerDuring any single
				period of questioning of a law enforcement officer under investigation, each
				question shall be asked by or through 1 individual.
							(6)Reasonable time
				periodAny questioning of a
				law enforcement officer under investigation shall be for a reasonable period of
				time and shall allow reasonable periods for the rest and personal necessities
				of the officer and the counsel or representative of the officer, if such person
				is present.
							(7)No threats,
				false statements, or promises to be made
								(A)In
				generalExcept as provided in
				subparagraph (B), no threat against, false or misleading statement to,
				harassment of, or promise of reward to a law enforcement officer under
				investigation shall be made to induce the officer to answer any question, give
				any statement, or otherwise provide information.
								(B)ExceptionThe law enforcement agency employing a law
				enforcement officer under investigation may require the officer to make a
				statement relating to the investigation by explicitly threatening disciplinary
				action, including termination, only if—
									(i)the officer has received a written grant of
				use and derivative use immunity or transactional immunity by a person
				authorized to grant such immunity; and
									(ii)the statement given by the law enforcement
				officer under such an immunity may not be used in any subsequent criminal
				proceeding against that officer.
									(8)Recording
								(A)In
				generalAll questioning of a
				law enforcement officer under an investigation shall be recorded in full, in
				writing or by electronic device, and a copy of the transcript shall be provided
				to the officer under investigation before any subsequent period of questioning
				or the filing of any charge against that officer.
								(B)Separate
				recordingTo ensure the
				accuracy of the recording, an officer may utilize a separate electronic
				recording device, and a copy of any such recording (or the transcript) shall be
				provided to the public agency conducting the questioning, if that agency so
				requests.
								(9)Use of honesty
				testing devices prohibitedNo
				law enforcement officer under investigation may be compelled to submit to the
				use of a lie detector, as defined in section 2 of the Employee Polygraph
				Protection Act of 1988 (29 U.S.C. 2001).
							(g)Notice of
				investigative findings and disciplinary recommendation and opportunity to
				submit a written response
							(1)NoticeNot later than 30 days after the conclusion
				of an investigation under this section, the person in charge of the
				investigation or the designee of that person shall notify the law enforcement
				officer who was the subject of the investigation, in writing, of the
				investigative findings and any recommendations for disciplinary action.
							(2)Opportunity to
				submit written response
								(A)In
				generalNot later than 30
				days after receipt of a notification under paragraph (1), and before the filing
				of any charge seeking the discipline of such officer or the commencement of any
				disciplinary proceeding under subsection (h), the law enforcement officer who
				was the subject of the investigation may submit a written response to the
				findings and recommendations included in the notification.
								(B)Contents of
				responseThe response
				submitted under subparagraph (A) may include references to additional
				documents, physical objects, witnesses, or any other information that the law
				enforcement officer believes may provide exculpatory evidence.
								(h)Disciplinary
				hearings
							(1)Notice of
				opportunity for hearingExcept in a case of summary punishment or
				emergency suspension (subject to subsection (k)), before the imposition of any
				disciplinary action the law enforcement agency shall notify the officer that
				the officer is entitled to a due process hearing by an independent and
				impartial hearing officer or board.
							(2)Requirement of
				determination of violationNo
				disciplinary action may be taken against a law enforcement officer unless an
				independent and impartial hearing officer or board determines, after a hearing
				and in accordance with the requirements of this subsection, that the law
				enforcement officer committed a violation of law.
							(3)Time
				limitNo disciplinary charge
				may be brought against a law enforcement officer unless—
								(A)the charge is filed not later than the
				earlier of—
									(i)1 year after the date on which the law
				enforcement agency filing the charge had knowledge or reasonably should have
				had knowledge of an alleged violation of law; or
									(ii)90 days after the commencement of an
				investigation; or
									(B)the requirements of this paragraph are
				waived in writing by the officer or the counsel or representative of the
				officer.
								(4)Notice of
				hearingUnless waived in
				writing by the officer or the counsel or representative of the officer, not
				later than 30 days after the filing of a disciplinary charge against a law
				enforcement officer, the law enforcement agency filing the charge shall provide
				written notification to the law enforcement officer who is the subject of the
				charge, of—
								(A)the date, time, and location of any
				disciplinary hearing, which shall be scheduled in cooperation with the law
				enforcement officer, or the counsel or representative of the officer, and which
				shall take place not earlier than 30 days and not later than 60 days after
				notification of the hearing is given to the law enforcement officer under
				investigation;
								(B)the name and mailing address of the
				independent and impartial hearing officer, or the names and mailing addresses
				of the independent and impartial hearing board members; and
								(C)the name, rank, command, and address of the
				law enforcement officer prosecuting the matter for the law enforcement agency,
				or the name, position, and mailing address of the person prosecuting the matter
				for a public agency, if the prosecutor is not a law enforcement officer.
								(5)Access to
				documentary evidence and investigative fileUnless waived in writing by the law
				enforcement officer or the counsel or representative of that officer, not later
				than 15 days before a disciplinary hearing described in paragraph (4)(A), the
				law enforcement officer shall be provided with—
								(A)a copy of the complete file of the
				pre-disciplinary investigation; and
								(B)access to and, if so requested, copies of
				all documents, including transcripts, records, written statements, written
				reports, analyses, and electronically recorded information that—
									(i)contain exculpatory information;
									(ii)are intended to support any disciplinary
				action; or
									(iii)are to be introduced in the disciplinary
				hearing.
									(6)Examination of
				physical evidenceUnless
				waived in writing by the law enforcement officer or the counsel or
				representative of that officer—
								(A)not later than 15 days before a
				disciplinary hearing, the prosecuting agency shall notify the law enforcement
				officer or the counsel or representative of that officer of all physical,
				non-documentary evidence; and
								(B)not later than 10 days before a
				disciplinary hearing, the prosecuting agency shall provide a reasonable date,
				time, place, and manner for the law enforcement officer or the counsel or
				representative of the law enforcement officer to examine the evidence described
				in subparagraph (A).
								(7)Identification
				of witnessesUnless waived in
				writing by the law enforcement officer or the counsel or representative of the
				officer, not later than 15 days before a disciplinary hearing, the prosecuting
				agency shall notify the law enforcement officer or the counsel or
				representative of the officer, of the name and address of each witness for the
				law enforcement agency employing the law enforcement officer.
							(8)RepresentationDuring a disciplinary hearing, the law
				enforcement officer who is the subject of the hearing shall be entitled to due
				process, including—
								(A)the right to be represented by counsel or a
				representative;
								(B)the right to confront and examine all
				witnesses against the officer; and
								(C)the right to call and examine witnesses on
				behalf of the officer.
								(9)Hearing board
				and procedure
								(A)In
				generalA State or local
				government agency, other than the law enforcement agency employing the officer
				who is subject of the disciplinary hearing, shall—
									(i)determine the composition of an independent
				and impartial disciplinary hearing board;
									(ii)appoint an independent and impartial
				hearing officer; and
									(iii)establish such procedures as may be
				necessary to comply with this section.
									(B)Peer
				representation on disciplinary hearing boardA disciplinary hearing board that includes
				employees of the law enforcement agency employing the law enforcement officer
				who is the subject of the hearing, shall include not less than 1 law
				enforcement officer of equal or lesser rank to the officer who is the subject
				of the hearing.
								(10)Summonses and
				subpoenas
								(A)In
				generalThe disciplinary
				hearing board or independent hearing officer—
									(i)shall have the authority to issue summonses
				or subpoenas, on behalf of—
										(I)the law enforcement agency employing the
				officer who is the subject of the hearing; or
										(II)the law enforcement officer who is the
				subject of the hearing; and
										(ii)upon written request of either the law
				enforcement agency or the officer, shall issue a summons or subpoena, as
				appropriate, to compel the appearance and testimony of a witness or the
				production of documentary evidence.
									(B)Effect of
				failure to comply with summons or subpoenaWith respect to any failure to comply with
				a summons or a subpoena issued under subparagraph (A)—
									(i)the disciplinary hearing officer or board
				shall petition a court of competent jurisdiction to issue an order compelling
				compliance; and
									(ii)subsequent failure to comply with such a
				court order issued pursuant to a petition under clause (i) shall—
										(I)be subject to contempt of a court
				proceedings according to the laws of the jurisdiction within which the
				disciplinary hearing is being conducted; and
										(II)result in the recess of the disciplinary
				hearing until the witness becomes available to testify and does testify or is
				held in contempt.
										(11)Closed
				hearingA disciplinary
				hearing shall be closed to the public unless the law enforcement officer who is
				the subject of the hearing requests, in writing, that the hearing be open to
				specified individuals or to the general public.
							(12)RecordingAll aspects of a disciplinary hearing,
				including pre-hearing motions, shall be recorded by audio tape, video tape, or
				transcription.
							(13)Sequestration
				of witnessesEither side in a
				disciplinary hearing may move for and be entitled to sequestration of
				witnesses.
							(14)Testimony
				under oathThe hearing
				officer or board shall administer an oath or affirmation to each witness, who
				shall testify subject to the laws of perjury of the State in which the
				disciplinary hearing is being conducted.
							(15)Final decision
				on each charge
								(A)In
				generalAt the conclusion of
				the presentation of all the evidence and after oral or written argument, the
				hearing officer or board shall deliberate and render a written final decision
				on each charge.
								(B)Final decision
				isolated to charge broughtThe hearing officer or board may not find
				that the law enforcement officer who is the subject of the hearing is liable
				for disciplinary action for any violation of law as to which the officer was
				not charged.
								(16)Burden of
				persuasion and standard of proofThe burden of persuasion or standard of
				proof of the prosecuting agency shall be—
								(A)by clear and convincing evidence as to each
				charge alleging false statement or representation, fraud, dishonesty, deceit,
				moral turpitude, or criminal behavior on the part of the law enforcement
				officer who is the subject of the charge; and
								(B)by a preponderance of the evidence as to
				all other charges.
								(17)Factors of
				just cause to be considered by the hearing officer or boardA law enforcement officer who is the
				subject of a disciplinary hearing shall not be found guilty of any charge or
				subjected to any disciplinary action unless the disciplinary hearing board or
				independent hearing officer finds that—
								(A)the officer who is the subject of the
				charge could reasonably be expected to have had knowledge of the probable
				consequences of the alleged conduct set forth in the charge against the
				officer;
								(B)the rule, regulation, order, or procedure
				that the officer who is the subject of the charge allegedly violated is
				reasonable;
								(C)the charging party, before filing the
				charge, made a reasonable, fair, and objective effort to discover whether the
				officer did in fact violate the rule, regulation, order, or procedure as
				charged;
								(D)the charging party did not conduct the
				investigation arbitrarily or unfairly, or in a discriminatory manner, against
				the officer who is the subject of the charge, and the charge was brought in
				good faith; and
								(E)the proposed disciplinary action reasonably
				relates to the seriousness of the alleged violation and to the record of
				service of the officer who is the subject of the charge.
								(18)No commission
				of a violationIf the officer
				who is the subject of the disciplinary hearing is found not to have committed
				the alleged violation—
								(A)the matter is concluded;
								(B)no disciplinary action may be taken against
				the officer;
								(C)the personnel record of that officer shall
				not contain any reference to the charge for which the officer was found not
				guilty; and
								(D)any pay and benefits lost or deferred
				during the pendency of the disposition of the charge shall be restored to the
				officer as though no charge had ever been filed against the officer, including
				salary or regular pay, vacation, holidays, longevity pay, education incentive
				pay, shift differential, uniform allowance, lost overtime, or other premium pay
				opportunities, and lost promotional opportunities.
								(19)Commission of
				a violation
								(A)In
				generalIf the officer who is
				the subject of the charge is found to have committed the alleged violation, the
				hearing officer or board shall make a written recommendation of a penalty to
				the law enforcement agency employing the officer or any other governmental
				entity that has final disciplinary authority, as provided by applicable State
				or local law.
								(B)PenaltyThe employing agency or other governmental
				entity may not impose a penalty greater than the penalty recommended by the
				hearing officer or board.
								(20)AppealAny officer who has been found to have
				committed an alleged violation may appeal from a final decision of a hearing
				officer or hearing board to a court of competent jurisdiction or to an
				independent neutral arbitrator to the extent available in any other
				administrative proceeding under applicable State or local law, or a collective
				bargaining agreement.
							(i)Waiver of
				rights
							(1)In
				generalAn officer who is
				notified that the officer is under investigation or is the subject of a charge
				may, after such notification, waive any right or procedure guaranteed by this
				section.
							(2)Written
				waiverA written waiver under
				this subsection shall be—
								(A)in writing; and
								(B)signed by—
									(i)the officer, who shall have consulted with
				counsel or a representative before signing any such waiver; or
									(ii)the counsel or representative of the
				officer, if expressly authorized by subsection (h).
									(j)Summary
				punishmentNothing in this
				section shall preclude a public agency from imposing summary punishment.
						(k)Emergency
				suspensionNothing in this
				section may be construed to preclude a law enforcement agency from imposing an
				emergency suspension on a law enforcement officer, except that any such
				suspension shall—
							(1)be followed by a hearing in accordance with
				the requirements of subsection (h); and
							(2)not deprive the affected officer of any pay
				or benefit.
							(l)Retaliation for
				exercising rightsThere shall
				be no imposition of, or threat of, disciplinary action or other penalty against
				a law enforcement officer for the exercise of any right provided to the officer
				under this section.
						(m)Other remedies
				not impairedNothing in this
				section may be construed to impair any other right or remedy that a law
				enforcement officer may have under any constitution, statute, ordinance, order,
				rule, regulation, procedure, written policy, collective bargaining agreement,
				or any other source.
						(n)Declaratory or
				injunctive reliefA law
				enforcement officer who is aggrieved by a violation of, or is otherwise denied
				any right afforded by, the Constitution of the United States, a State
				constitution, this section, or any administrative rule or regulation
				promulgated pursuant thereto, may file suit in any Federal or State court of
				competent jurisdiction for declaratory or injunctive relief to prohibit the law
				enforcement agency from violating or otherwise denying such right, and such
				court shall have jurisdiction, for cause shown, to restrain such a violation or
				denial.
						(o)Protection of
				law enforcement officer personnel files
							(1)Restrictions on
				adverse material maintained in officers’ personnel records
								(A)In
				generalUnless the officer
				has had an opportunity to review and comment, in writing, on any adverse
				material generated after the effective date of the
				State and Local Law Enforcement Discipline,
				Accountability, and Due Process Act of 2007 to be included in a
				personnel record relating to the officer, no law enforcement agency or other
				governmental entity may—
									(i)include the adverse material in that
				personnel record; or
									(ii)possess or maintain control over the
				adverse material in any form as a personnel record within the law enforcement
				agency or elsewhere in the control of the employing governmental entity.
									(B)Responsive
				materialAny responsive
				material provided by an officer to adverse material included in a personnel
				record pertaining to the officer shall be—
									(i)attached to the adverse material;
				and
									(ii)released to any person or entity to whom
				the adverse material is released in accordance with law and at the same time as
				the adverse material is released.
									(2)Right to
				inspection of, and restrictions on access to information in, the officer’s own
				personnel records
								(A)In
				generalSubject to
				subparagraph (B), a law enforcement officer shall have the right to inspect all
				of the personnel records of the officer not less than annually.
								(B)RestrictionsA law enforcement officer shall not have
				access to information in the personnel records of the officer if the
				information—
									(i)relates to the investigation of alleged
				conduct that, if proven, would constitute or have constituted a definite
				violation of a statute providing for criminal penalties, but as to which no
				formal charge was brought;
									(ii)contains letters of reference for the
				officer;
									(iii)contains any portion of a test document
				other than the results;
									(iv)is of a personal nature about another
				officer, and if disclosure of that information in non-redacted form would
				constitute a clearly unwarranted intrusion into the privacy rights of that
				other officer; or
									(v)is relevant to any pending claim brought by
				or on behalf of the officer against the employing agency of that officer that
				may be discovered in any judicial or administrative proceeding between the
				officer and the employer of that officer.
									(p)States’
				rights
							(1)In
				generalNothing in this
				section may be construed—
								(A)to preempt any State or local law, or any
				provision of a State or local law, in effect on the date of enactment of the
				State and Local Law Enforcement Discipline,
				Accountability, and Due Process Act of 2007, that confers a right
				or a protection that equals or exceeds the right or protection afforded by this
				section; or
								(B)to prohibit the enactment of any State or
				local law that confers a right or protection that equals or exceeds a right or
				protection afforded by this section.
								(2)State or local
				laws preemptedA State or
				local law, or any provision of a State or local law, that confers fewer rights
				or provides less protection for a law enforcement officer than any provision in
				this section shall be preempted by this section.
							(q)Collective
				bargaining agreementsNothing
				in this section may be construed to—
							(1)preempt any provision in a mutually
				agreed-upon collective bargaining agreement, in effect on the date of enactment
				of the State and Local Law Enforcement
				Discipline, Accountability, and Due Process Act of 2007, that
				provides for substantially the same or a greater right or protection afforded
				under this section; or
							(2)prohibit the negotiation of any additional
				right or protection for an officer who is subject to any collective bargaining
				agreement.
							.
			(b)Technical
			 amendmentThe table of
			 contents of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended
			 by inserting after the item relating to section 819 the following:
				
					
						Sec. 820. Discipline,
				accountability, and due process of State and local law enforcement
				officers.
					
					.
			4.Prohibition of Federal
			 control over State and local criminal justice agenciesNothing in this Act or the amendments made
			 by this Act shall be construed to authorize any department, agency, officer, or
			 employee of the United States to exercise any direction, supervision, or
			 control of any police force or any criminal justice agency of any State or any
			 political subdivision thereof.
		5.Effective
			 dateThe amendments made by
			 this Act shall take effect with respect to each State on the earlier of—
			(1)2 years after the date of enactment of this
			 Act; or
			(2)the conclusion of the second legislative
			 session of the State that begins on or after the date of enactment of this
			 Act.
			
